Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on December 6, 2021.
Claims 1, 6, 11, and 16 are amended.
Claims 1-20 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperry et al. (US Pub. No. 2003/0106282 A1, herein, Sperry) in view of Ross (US Patent No. 5,093,182).
Regarding claim 1, Sperry discloses a method of forming an air pillow (50 – Fig. 1) filled with air, comprising the steps of: 
forming (Fig. 7) a two-ply web of film material (18)  from the sheet of film material by folding the sheet of film material along a longitudinal center axis (at 22) thereof, the first surface of the sheet of film material being an inner surface (25a, 25b) of the two-ply web of film material, the two- ply web of film material having an upper longitudinal edge (28) formed from unconnected longitudinal edges (20a, 20b) of the sheet of the film material and a lower longitudinal edge (26) formed from the fold (22) along the longitudinal center axis of the sheet of film material (Para [0059]); 
Figs. 1-4) a series of uninflated air chambers (30) in the two-ply web of film material, each of the uninflated air chambers having four edges, each of the uninflated air chambers bounded at a first edge (36) by the fold (22) along the longitudinal center axis of the sheet of film material, bounded at a second edge and a third edge by heat seals (32) in the two-ply web of film material, and bounded at a fourth edge (34) by an open edge (28) or a partially heat sealed edge (Para [0060]-[0062]); and 
sequentially inflating (via 14, 42) one or more of the uninflated air chambers with air (Para [0063]) and sealing (via 16, 66) the open edge or partially sealed edge thereof with a heat seal (Para [0073] and [0075]), each of the sealed inflated air chambers forming an air pillow (50).
Sperry does not expressly disclose applying a scented material to a first surface of a sheet of film material; each of uninflated air chambers thereby including scented material on an interior surface thereof; and whereby the scented material on the inner surface of each of the inflated air chambers evaporates such that the air within each air pillow becomes scented.
Ross teaches applying a scented material (“a perfume-containing composition” – Col. 3, ln 53) to a first surface of a sheet of film material (“applied to substrates and other sheet material” – Col. 4, lns 30-34); each of uninflated air chambers thereby including scented material on an interior surface thereof (“applied by printing in the same manner as inks” – Col. 4, lns 36-37); and whereby the scented material on the inner surface of each of the inflated air chambers evaporates such that “allow the fragrance to be dispensed over a prolonged period” – Col. 1, lns 60-62).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Sperry with applying a scented material to a first surface of a sheet of film material; each of uninflated air chambers thereby including scented material on an interior surface thereof; and whereby the scented material on the inner surface of each of the inflated air chambers evaporates such that the air within each air pillow becomes scented as taught by Ross in order to further allow a fragrance to be dispensed over a prolonged period while also protecting items being shipped.  

Regarding claim 2, Sperry in view of Ross teaches the method as recited above, wherein the step of applying a scented material to a first surface of a sheet of film material comprises applying a continuous pattern along a longitudinal length of the sheet of film material (“applied by printing in the same manner as inks” – Ross, Col. 4, lns 36-37).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Sperry so that the step of applying a scented material to a first surface of a sheet of film material comprises applying a continuous pattern along a longitudinal length of the sheet of film material as taught by Ross in order to further allow a fragrance to be dispensed over a prolonged period while also protecting items being shipped.  

Regarding claim 3, Sperry in view of Ross teaches the method as recited above, wherein the scented material is a scented ink and wherein the scented ink is applied to the first surface by printing the scented ink thereon (Ross, Col. 4, lns 30-48).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Sperry so that the scented material is a scented ink and wherein the scented ink is applied to the first surface by printing the scented ink thereon as taught by Ross in order to further allow a fragrance to be dispensed over a prolonged period while also protecting items being shipped.  

Regarding claim 11, Sperry discloses a web (18 – Fig. 7) of uninflated scented air cushions, comprising: 
a sheet of film material (18) formed into a two-ply web of film material by folding the sheet of film material along a longitudinal center axis (at 22) thereof, the first surface of the sheet of film material being an inner surface (25a, 25b) of the two-ply web of film material, the two-ply web of film material having an upper longitudinal edge (28) formed from unconnected longitudinal edges (20a, 20b) of the sheet of the film material and a lower longitudinal edge (26) formed from the fold (22) along the longitudinal center axis of the sheet of film material, the two-ply web of material having a series of uninflated air chambers (30), each of the uninflated air chambers having four edges, each of the uninflated air chambers bounded at a first edge (36) by the fold along the longitudinal center axis of the sheet of film material, bounded at a second edge and a third edge by 32) in the two-ply web of film material, and bounded at a fourth edge (34) by an open edge (28) or a partially heat sealed edge (Para [0060]-[0062]).
Sperry does not expressly disclose having a scented material applied to a first surface of the sheet of film material, each of uninflated air chambers thereby including scented material on an interior surface thereof.
Ross teaches a scented material (“a perfume-containing composition” – Col. 3, ln 53) applied to a first surface of the sheet of film material (“applied to substrates and other sheet material” – Col. 4, lns 30-34), each of uninflated air chambers thereby including scented material on an interior surface thereof (“applied by printing in the same manner as inks” – Col. 4, lns 36-37).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the web as disclosed by Sperry with a scented material applied to a first surface of the sheet of film material, each of uninflated air chambers thereby including scented material on an interior surface thereof as taught by Ross in order to further allow a fragrance to be dispensed over a prolonged period while also protecting items being shipped.  

Regarding claim 12, Sperry in view of Ross teaches the web as recited above, wherein the scented material is applied a continuous pattern along a longitudinal length of the sheet of film material (“applied by printing in the same manner as inks” – Ross, Col. 4, lns 36-37).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the web as disclosed by Sperry 

Regarding claim 13, Sperry in view of Ross teaches the web as recited above, wherein the scented material is a scented ink and wherein the scented ink is applied to the first surface by printing the scented ink thereon (Ross, Col. 4, lns 30-48).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the web as disclosed by Sperry so that the scented material is a scented ink and wherein the scented ink is applied to the first surface by printing the scented ink thereon as taught by Ross in order to further allow a fragrance to be dispensed over a prolonged period while also protecting items being shipped.  

Claim 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperry et al. (US Pub. No. 2003/0106282 A1, herein, Sperry) in view of Ross (US Patent No. 5,093,182) and further in view of Dobler et al. (US Pub. No. 2016/0287487 A1, herein, Dobler).
Regarding claim 4, Sperry in view of Ross teaches the method as recited above.
Sperry in view of Ross does not expressly disclose that the step of applying a scented material to a first surface of a sheet of film material comprises applying a discontinuous pattern of elements along a longitudinal length of the sheet of film material.
Dobler teaches applying a scented material to a first surface of a sheet of film material by applying a discontinuous pattern of elements along a longitudinal length of the sheet of film material (Fig. 4, Para [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Sperry in view of Ross so that the step of applying a scented material to a first surface of a sheet of film material comprises applying a discontinuous pattern of elements along a longitudinal length of the sheet of film material as taught by Dobler in order to control the release of fragrances, either in sequence, or consecutively (Dobler, Para [0037]).

Regarding claim 5, Sperry in view of Ross and Dobler teaches the method as recited above, wherein the scented material is a scented ink and wherein the scented ink is applied to the first surface by printing the scented ink thereon (Ross, Col. 4, lns 30-48).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Sperry so that the scented material is a scented ink and wherein the scented ink is applied to the first surface by printing the scented ink thereon as taught by Ross in order to further allow a fragrance to be dispensed over a prolonged period while also protecting items being shipped.  

Regarding claim 14, Sperry in view of Ross teaches the web as recited above.
Sperry in view of Ross does not expressly disclose that the scented material is applied to a first surface of a sheet of film material by applying a discontinuous pattern of elements along a longitudinal length of the sheet of film material.
Dobler teaches applying a scented material to a first surface of a sheet of film material by applying a discontinuous pattern of elements along a longitudinal length of the sheet of film material (Fig. 4, Para [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the web as disclosed by Sperry in view of Ross so that that the scented material is applied to a first surface of a sheet of film material by applying a discontinuous pattern of elements along a longitudinal length of the sheet of film material as taught by Dobler in order to control the release of fragrances, either in sequence, or consecutively (Dobler, Para [0037]).

Regarding claim 15, Sperry in view of Ross and Dobler teaches the web as recited above, wherein the scented material is a scented ink and wherein the scented ink is applied to the first surface by printing the scented ink thereon (Ross, Col. 4, lns 30-48).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the web as disclosed by Sperry so that the scented material is a scented ink and wherein the scented ink is applied to .  

Claim 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperry et al. (US Pub. No. 2003/0106282 A1, herein, Sperry) in view of Knaak et al. (US Pub. No. 2014/0158305 A1, herein, Knaak) and further in view of Ross (US Patent No. 5,093,182).
Regarding claim 6, Sperry discloses a method of forming an air pillow (50 – Fig. 1) filled with air, comprising the steps of: 
forming (Fig. 7) a two-ply web of film (18) material by mating the first sheet (24a) of film material to a second sheet (24b) of film material, the first surface of the first sheet of film material being an inner surface (25a, 25b) of the two-ply web of film material, the two-ply web of film material having an upper longitudinal edge (28) formed from unconnected longitudinal edges (20a, 20b) of the first and second sheets of the film material and a lower longitudinal edge (26);
forming (Figs. 1-4) a series of uninflated air chambers (30) in the two-ply web of film material, each of the uninflated air chambers having four edges, each of the uninflated air chambers bounded at a first edge (36), a second edge, and a third edge by heat seals (32) in the two-ply web of film material, and bounded at a fourth edge (34) by an open edge (28) or a partially heat sealed edge (Para [0060]-[0062]); and 
sequentially inflating (via 14, 42) one or more of the uninflated air chambers with air (Para [0063]) and sealing (via 16, 66) the open edge or partially sealed edge thereof Para [0073] and [0075]), each of the sealed inflated air chambers forming an air pillow (50).
Sperry does not expressly disclose that the lower longitudinal edge is formed from unconnected lower longitudinal edges of the first and second sheets of the film material.
Knaak teaches a lower longitudinal edge (36) formed from unconnected lower longitudinal edges of the first and second sheets of the film material (“a pair of juxtaposed, discrete films”) (Para [0036]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Sperry so that the lower longitudinal edge is formed from unconnected lower longitudinal edges of the first and second sheets of the film material as taught by Knaak in order to allow an operator to use a variety of film types.
Sperry also does not expressly disclose applying a scented material to a first surface of a sheet of film material; each of uninflated air chambers thereby including scented material on an interior surface thereof; and whereby the scented material on the inner surface of each of the inflated air chambers evaporates such that the air within each air pillow becomes scented.
Ross teaches applying a scented material (“a perfume-containing composition” – Col. 3, ln 53) to a first surface of a sheet of film material (“applied to substrates and other sheet material” – Col. 4, lns 30-34); each of uninflated air chambers thereby including scented material on an interior surface thereof (“applied by printing in the same manner as inks” – Col. 4, lns 36-37); and whereby the scented “allow the fragrance to be dispensed over a prolonged period” – Col. 1, lns 60-62).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Sperry with applying a scented material to a first surface of a sheet of film material; each of uninflated air chambers thereby including scented material on an interior surface thereof; and whereby the scented material on the inner surface of each of the inflated air chambers evaporates such that the air within each air pillow becomes scented as taught by Ross in order to further allow a fragrance to be dispensed over a prolonged period while also protecting items being shipped.  

Regarding claim 7, Sperry in view of Knaak and Ross teaches the method as recited above, wherein the step of applying a scented material to a first surface of a sheet of film material comprises applying a continuous pattern along a longitudinal length of the sheet of film material (“applied by printing in the same manner as inks” – Ross, Col. 4, lns 36-37).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Sperry so that the step of applying a scented material to a first surface of a sheet of film material comprises applying a continuous pattern along a longitudinal length of the sheet of film material as taught by Ross in order to further allow a fragrance to be dispensed over a prolonged period while also protecting items being shipped.  
Regarding claim 8, Sperry in view of Knaak Ross teaches the method as recited above, wherein the scented material is a scented ink and wherein the scented ink is applied to the first surface by printing the scented ink thereon (Ross, Col. 4, lns 30-48).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Sperry so that the scented material is a scented ink and wherein the scented ink is applied to the first surface by printing the scented ink thereon as taught by Ross in order to further allow a fragrance to be dispensed over a prolonged period while also protecting items being shipped.  

Regarding claim 16, Sperry discloses a web (18 – Fig. 7) of uninflated scented air cushions, comprising: 
a sheet of film material (18) formed into a two-ply web of film material by mating the first sheet of film material to a second sheet of film material, the first surface of the sheet of film material being an inner surface (25a, 25b) of the two-ply web of film material, the two-ply web of film material having an upper longitudinal edge (28) formed from unconnected upper longitudinal edges (20a, 20b) of the first and second sheets of the film material, the two-ply web of material having a series of uninflated air chambers (30), each of the uninflated air chambers having four edges, each of the uninflated air chambers bounded at a first edge (36) by the fold along the longitudinal center axis of the sheet of film material, bounded at a second edge and a third edge by heat seals (32) in the two-ply web of film material, and bounded at a fourth edge (34) by an open edge (28) or a partially heat sealed edge (Para [0060]-[0062]).
unconnected lower longitudinal edges of the first and second sheets of the film material.
Knaak teaches a lower longitudinal edge (36) formed from unconnected lower longitudinal edges of the first and second sheets of the film material (“a pair of juxtaposed, discrete films”) (Para [0036]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the web as disclosed by Sperry so that the lower longitudinal edge is formed from unconnected lower longitudinal edges of the first and second sheets of the film material as taught by Knaak in order to allow an operator to use a variety of film types.
Sperry does not expressly disclose having a scented material applied to a first surface of the sheet of film material, each of uninflated air chambers thereby including scented material on an interior surface thereof.
Ross teaches a scented material (“a perfume-containing composition” – Col. 3, ln 53) applied to a first surface of the sheet of film material (“applied to substrates and other sheet material” – Col. 4, lns 30-34), each of uninflated air chambers thereby including scented material on an interior surface thereof (“applied by printing in the same manner as inks” – Col. 4, lns 36-37).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the web as disclosed by Sperry with a scented material applied to a first surface of the sheet of film material, each of uninflated air chambers thereby including scented material on an 

Regarding claim 17, Sperry in view of Knaak and Ross teaches the web as recited above, wherein the scented material is applied a continuous pattern along a longitudinal length of the sheet of film material (“applied by printing in the same manner as inks” – Ross, Col. 4, lns 36-37).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the web as disclosed by Sperry so that the scented material is applied a continuous pattern along a longitudinal length of the sheet of film material as taught by Ross in order to further allow a fragrance to be dispensed over a prolonged period while also protecting items being shipped.  

Regarding claim 18, Sperry in view of Knaak and Ross teaches the web as recited above, wherein the scented material is a scented ink and wherein the scented ink is applied to the first surface by printing the scented ink thereon (Ross, Col. 4, lns 30-48).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the web as disclosed by Sperry so that the scented material is a scented ink and wherein the scented ink is applied to the first surface by printing the scented ink thereon as taught by Ross in order to further allow a fragrance to be dispensed over a prolonged period while also protecting items being shipped.  
Claim 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperry et al. (US Pub. No. 2003/0106282 A1, herein, Sperry) in view of Knaak et al. (US Pub. No. 2014/0158305 A1, herein, Knaak) and Ross (US Patent No. 5,093,182) and further in view of Dobler et al. (US Pub. No. 2016/0287487 A1, herein, Dobler).
Regarding claim 9, Sperry in view of Knaak and Ross teaches the method as recited above.
Sperry in view of Knaak and Ross does not expressly disclose that the step of applying a scented material to a first surface of a sheet of film material comprises applying a discontinuous pattern of elements along a longitudinal length of the sheet of film material.
Dobler teaches applying a scented material to a first surface of a sheet of film material by applying a discontinuous pattern of elements along a longitudinal length of the sheet of film material (Fig. 4, Para [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Sperry in view of Knaak and Ross so that the step of applying a scented material to a first surface of a sheet of film material comprises applying a discontinuous pattern of elements along a longitudinal length of the sheet of film material as taught by Dobler in order to control the release of fragrances, either in sequence, or consecutively (Dobler, Para [0037]).

Regarding claim 10, Sperry in view of Knaak, Ross, and Dobler teaches the method as recited above, wherein the scented material is a scented ink and wherein the scented ink is applied to the first surface by printing the scented ink thereon (Ross, Col. 4, lns 30-48).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Sperry so that the scented material is a scented ink and wherein the scented ink is applied to the first surface by printing the scented ink thereon as taught by Ross in order to further allow a fragrance to be dispensed over a prolonged period while also protecting items being shipped.  

Regarding claim 19, Sperry in view of Knaak and Ross teaches the web as recited above.
Sperry in view of Knaak and Ross does not expressly disclose that the scented material is applied to a first surface of a sheet of film material by applying a discontinuous pattern of elements along a longitudinal length of the sheet of film material.
Dobler teaches applying a scented material to a first surface of a sheet of film material by applying a discontinuous pattern of elements along a longitudinal length of the sheet of film material (Fig. 4, Para [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the web as disclosed by Sperry in view of Knaak and Ross so that that the scented material is applying a discontinuous pattern of elements along a longitudinal length of the sheet of film material as taught by Dobler in order to control the release of fragrances, either in sequence, or consecutively (Dobler, Para [0037]).

Regarding claim 20, Sperry in view of Knaak, Ross, and Dobler teaches the web as recited above, wherein the scented material is a scented ink and wherein the scented ink is applied to the first surface by printing the scented ink thereon (Ross, Col. 4, lns 30-48).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the web as disclosed by Sperry so that the scented material is a scented ink and wherein the scented ink is applied to the first surface by printing the scented ink thereon as taught by Ross in order to further allow a fragrance to be dispensed over a prolonged period while also protecting items being shipped.  

Response to Arguments
Applicant's arguments filed December 6, 2021 have been fully considered but they are not persuasive. 
In regards to Applicant’s arguments that
“Examiner has not met their burden in establishing a prima facie case of obviousness because no articulated reasoning with some rational underpinning has been provided as to why one of ordinary skill in the art would be motivated to combine the teachings of Sperry and Ross, and because Ross does not actually disclose the application of a scented material to a sheet of film material like that used to form the inflated containers of Sperry. Stated a different way, the Examiner has not provided any reasoning why one of ordinary skill in the art would look to Ross when looking for a solution to adding a scented material to an inner surface of a formed air pillow, given that the air pillows of Sperry are formed from a sheet of film material, whereas Ross merely teaches the application of a sustained-release, perfume-containing coating to an advertising sampler or the like (i.e., something very different from a sheet of film material).”
This is not persuasive for the following reasons:
Examiner maintains that it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Sperry with applying a scented material to a first surface of a sheet of film material as taught by Ross in order to further allow a fragrance to be dispensed over a prolonged period while also protecting items being shipped. In addition to the application of the scented material to an advertising sampler, Ross further teaches that the scented material can be applied to “a web of…polypropylene plastic material” (Col. 5, lns 45-49). Examiner interprets this plastic material to be equivalent to the sheet of film material disclosed by Sperry since Sperry discloses that “materials are also suitable such as, e.g., polypropylene homopolymer or polypropylene copolymer” (Para [0058]). Both Sperry and Ross teach a web of film material that examiner interprets to be equivalent to the claimed invention. Therefore, Examiner maintains the rejection as recited above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





February 23, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731